RESOLUCIÓN
Debido a la muerte del Hon. Luis A. Ferré, ex Goberna-dor del Estado Libre Asociado de Puerto Rico —y al igual que lo dispuesto por la Hon. Sila María Calderón, Gober-nadora del Estado Libre Asociado de Puerto Rico, quien ha concedido libre el viernes 24 de octubre de 2003 a los em-pleados de la Rama Ejecutiva, con cargo a licencia de va-caciones— la Rama Judicial también le concede ese día libre a sus empleados, con cargo a licencia de vacaciones, para que puedan unirse al homenaje postumo de este dis-tinguido puertorriqueño.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los *501términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el viernes 24 de octubre de 2003 como si fuera un día feriado completo. Cualquier término a vencer ese día se extenderá hasta el lunes 27 de octubre, próximo día laborable. Se ordena la inmediata difusión pública de esta Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo